UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2012 OR o TRANSITION report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to. Commission file number 0-33347 Ambassadors Group, Inc. (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 91-1957010 (I.R.S. Employer Identification No.) Dwight D. Eisenhower Building 2001 South Flint Road Spokane, WA (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (509) 568-7800 Table of Contents Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): o Large acceleratedfiler þ Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes þ No The number of shares outstanding of the registrant’s Common Stock, $0.01 par value, as of April 27, 2012 was 17,575,722. Table of Contents AMBASSADORS GROUP, INC. FORM 10-Q QUARTERLY REPORT TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) Consolidated Balance Sheets 1 Consolidated Statements of Operations 1 Consolidated Statements of Comprehensive Income 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item3. Quantitative and Qualitative Disclosures About Market Risk 22 Item4. Controls and Procedures 22 PART II – OTHER INFORMATION Item1. Legal Proceedings 23 Item1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item6. Exhibits 25 SIGNATURES 26 EXHIBIT INDEX Table of Contents PART I FINANCIAL INFORMATION Item1. FINANCIAL STATEMENTS AMBASSADORS GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) As of March 31, 2012 and December 31, 2011 (in thousands, except share and per share data) UNAUDITED AUDITED March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Available-for-sale securities and other Prepaid program costs and expenses Accounts receivable Deferred tax assets Total current assets Property and equipment, net Available-for-sale securities Foreign currency exchange contracts - Intangibles Goodwill Other long-term assets 85 85 Total assets $ $ LIABILITIES Current liabilities: Accounts payable and accrued expenses $ $ Participants’ deposits Foreign currency exchange contracts Other liabilities Total current liabilities Participants’ deposits - Foreign currency exchange contracts - Deferred tax liability Total liabilities Commitments and Contingencies (Note 9) STOCKHOLDERS’ EQUITY Preferred stock, $.01 par value; 2,000,000 shares authorized; none issued and outstanding - - Common stock, $.01 par value; 50,000,000 shares authorized; 17,575,722 and 17,588,088 shares issued and outstanding, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) 22 ) Stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the consolidated financial statements. -1- Table of Contents AMBASSADORS GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the three months ended March 31, 2012 and 2011 (in thousands, except per-share amounts) Three months ended March 31, 2012 2011 Net revenue (loss), non-directly delivered programs $ 89 $ ) Gross revenue, directly delivered programs Gross revenue, internet and advertising Total revenue Cost of sales, directly delivered programs Cost of sales, internet and advertising Gross margin Operating expenses: Selling and marketing General and administrative Total operating expenses Operating loss ) ) Other income: Interest and dividend income Foreign currency and other income 2 Total other income Loss before income tax benefit ) ) Income tax benefit Net loss $ ) $ ) Weighted-average common shares outstanding - basic Weighted-average common shares outstanding - diluted Net loss per share - basic $ ) $ ) Net loss per share - diluted $ ) $ ) The accompanying notes are an integral part of the consolidated financial statements. -2- Table of Contents AMBASSADORS GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) For the three months ended March 31, 2012 and 2011 (in thousands) Three months ended March 31, 2012 2011 Net loss ) ) Unrealized gain on foreign currency exchange contracts, net of income tax provision of ($474) and ($441) Unrealized gain (loss) on available-for-sale securities, net of income tax benefit (provision) of($55) and $18 ) Comprehensive loss $ ) $ ) The accompanying notes are an integral part of the consolidated financial statements. -3- Table of Contents AMBASSADORS GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the three months ended March 31, 2012 and 2011 (dollars in thousands) 2012 2011 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile netloss to net cash provided by operating activities: Depreciation and amortization Stock-based compensation Deferred income tax benefit ) ) Gain on foreign currency exchange contracts - ) Loss on disposition and impairment of property and equipment - 4 Excess tax benefitfrom stock-based compensation - Change in assets and liabilities: Accounts receivable and other assets ) ) Prepaid program costs and expenses ) ) Accounts payable, accrued expenses, and other current liabilities ) Participants’ deposits Net cash provided by operating activities Cash flows from investing activities: Purchase of available for sale securities ) ) Proceeds from sale of available-for-sale securities Purchase and construction of property and equipment ) ) Purchase of intangibles ) ) Net cashused in investing activities ) ) Cash flows from financing activities: Repurchase of Common Stock - ) Dividend payment to shareholders ) ) Proceeds from exercise of stock options - 21 Excess tax benefit from stock-based compensation ) - Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of the consolidated financial statements. -4- Table of Contents AMBASSADORS GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. The Company Ambassadors Group, Inc. is a socially conscious educational company primarily engaged in organizing and promoting differentiated worldwide travel programs for students and professionals.In addition, we operate an education oriented research website called BookRags that provides study guides, lesson plans and other educational resources to students and teachers.These consolidated financial statements include the accounts of Ambassadors Group, Inc., and our wholly owned subsidiaries, Ambassador Programs, Inc., BookRags, Inc., World Adventures Unlimited, Inc., Ambassadors Unlimited, LLC, AGI Hong Kong Limited, Beijing People to People Education Consultation Co., Ltd, and Marketing Production Systems, LLC. All significant intercompany accounts and transactions, which are of a normal recurring nature, are eliminated in consolidation. Our operations are organized in two reporting segments, 1) “Ambassador Programs and Other,” which provides educational travel services to students and professionals through multiple itineraries within five travel program types and corporate overhead, and 2) “BookRags,” which provides online research capabilities through book summaries, critical essays, online study guides, lesson plans, biographies, and references to encyclopedia articles. 2. Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and Article10 of RegulationS-X. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”), have been condensed or omitted in accordance with such rules and regulations, although management believes the disclosures are adequate to prevent the information presented from being materially misleading. In the opinion of management, all adjustments (consisting of normal recurring items) considered necessary for a fair presentation have been included. Operating results for the three months ended March 31, 2012 are not indicative of the results that may be expected for the year ending December31, 2012. For further information, refer to the financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December31, 2011. 3. Investments and Fair Value Measurements Fair value is defined as the price that would be received from selling an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. When determining fair value, we consider the principal or most advantageous market, and we consider assumptions that market participants would use when pricing the asset or liability, such as inherent risk, transfer restrictions, and risk of non-performance. Our financial instruments are measured and recorded at fair value. Our non-financial assets, including property and equipment, intangible assets and goodwill, are measured at fair value upon acquisition, reviewed annually, and are fully assessed if there is an indicator of impairment. An adjustment would be made to record non-financial assets at fair value only when an impairment charge is recognized. -5- Table of Contents AMBASSADORS GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) Fair value is determined for assets and liabilities using a three-tiered hierarchy, based upon significant levels of inputs as follows: - Level 1 – Quoted prices in active markets for identical assets or liabilities. - Level 2 – Observable inputs, other than Level 1 prices, such as quoted prices in active markets for similar assets and liabilities, quoted prices for identical or similar assets and liabilities in markets that are not active, or other inputs that are observable or can be corroborated by observable market data. - Level 3 – Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. This includes certain pricing models, discounted cash flow methodologies and similar techniques that use significant unobservable inputs. The following tables summarize the composition of our investments at March 31, 2012 and December 31, 2011 (in thousands): Classification on Balance Sheet March 31, 2012 Amortized Cost Unrealized Gains (Losses) Aggregate Fair Value Cash and cash equivalents Short-term available-for-sale securities Long-term available-for-sale securities Auction rate securities (“ARS”), greater than one year $ $ ) $ $
